MATTHIAS, J.
1. The right of an attorney to payment of fees earned in the prosecution of litigation to judgment, though usually denominated a lien, rests on the leiquity of such attorney to be paid out of the judgment by him obtained and is upheld on the theory that his services and skill created the fund.
2. Such claim, together with costs and other expenses of procuring the judgment, has priority over those of general creditors of the plaintiff, and under the facts in this case is superior to those of general creditors of a partnership of which plaintiff was a member who seek to obtain the proceeds of such judgment as assets of the partnership.
Judgment affirmed.
Marshall, C. J., Wanamaker, Robinson, Jones, Day and Allen, JJ., concur.